Citation Nr: 1712280	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, to include erectile dysfunction, retinopathy of the right eye, and hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued the previous assignment of a 20 percent disability rating for diabetes mellitus, to include erectile dysfunction, retinopathy of the right eye, and hypertension.  


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's diabetes mellitus required insulin and a restricted diet, but not the regulation of activities.  


CONCLUSION OF LAW

Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 20 percent for the Veteran's diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In a September 2009 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  A subsequent April 2011 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to an increased rating.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137   (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and private and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone several VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disability since he was last examined in 2014.  See 38 C.F.R. 
§ 3.327 (a) (2017).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c) (4) (2016); Barr, 21 Vet. App. at 312.

The Board will therefore review the merits of the Veteran's claim. 

Legal Criteria and Analysis

The Board now turns to the Veteran's increased rating claim, which was received by VA on September 28, 2007.  Accordingly, the rating period on appeal extends from September 28, 2006, one year prior to the date of receipt of the claim, to the present.  See 38 C.F.R. § 3.400(o)(2) (2016). 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated under Diagnostic Code 7913, which holds as follows:

A 10 percent disability rating is warranted for diabetes mellitus manageable by a restricted diet.

A 20 percent disability rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  

Finally, a 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemia reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119 (2016).

As defined in Diagnostic Code 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364   (2007). 

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating." Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7).

As such, the Board will analyze the evidence of record against the criteria set forth above.  Before doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

A September 2006 treatment letter from private physician Dr. B. Birnbaum indicates the Veteran's ongoing treatment for diabetes mellitus.  However, Dr. Birnbaum noted that the Veteran's diabetes was well-controlled at that time.  

Two September 2007 letters from Dr. Birnbaum indicate that the Veteran has suffered from decreased energy since his diabetes diagnosis.  As a result, the Veteran's physical movement was restricted.  Additionally, due in part to the Veteran's diabetes, he experienced shortness of breath on a daily basis.  As such, the Veteran continued to manage his disability with the use of insulin.  

An April 2009 letter from Dr. Birnbaum reports that the Veteran currently required 58 units of Lantus (insulin) to control his diabetes.  

VA and private treatment records spanning February 2007 to September 2009 note the Veteran's ongoing treatment for diabetes mellitus, to include the use of daily medications including Lantus.  The Veteran was also commonly counseled on the importance of a restricted diet to assist with managing his diabetes and in regulating his ongoing obesity.  In June 2007, the Veteran was hospitalized due to a medication reaction.  In September 2007, the Veteran reported a decrease in appetite and possible impact on his weight as due to his diabetes medication.  However, accompanying treatment notes report a recent and minor increase in weight.  The Veteran additionally reported exercise including laps and water aerobics at that time.  In June 2008, the Veteran reported daily exercise, including walking 5 miles per day and gym workouts approximately three to four times per week.  No diabetic retinopathy was noted at that time.  In November 2008, the Veteran's diabetes was classified as not well-controlled.  

The Veteran underwent VA examination in September 2009.  Upon examination, the Veteran was diagnosed with insulin-dependent diabetes, type II, with complications including erectile dysfunction, hypertension, and peripheral neuropathy.  The Veteran continued to manage his disability with daily insulin shots.  Accompanying treatment notes report no episodes of ketoacidosis or hypoglycemic reactions.  Although the Veteran limited his carbohydrate intake, he presented as overweight.  However, the Veteran reported ongoing exercise including walking five times per week.  As such, the examiner indicated no restriction of activities as due to the Veteran's diabetes.  Additional symptoms such as anal pruritus or loss of strength were explicitly denied.  Although the Veteran experienced some blurring of vision due to cataracts, the examiner reported no evidence of diabetic retinopathy.  However, the Veteran did experience ongoing hypertension as treated by multiple therapies.  Occasional neuropathic symptoms of bilateral foot tingling was reported, as was ongoing erectile dysfunction that was not resolved with the use of medication.  In light of the above, the examiner asserted no effect of diabetes on the Veteran's daily functioning.  Additional diagnostic tests revealed fair control of the Veteran's diabetes.  

VA treatment records spanning October 2009 to December 2010 indicate the Veteran's ongoing treatment for diabetes during this time, including with the use of daily insulin and a restricted diet.  No diabetic retinopathy was observed.  

A November 2010 letter from Dr. Birnbaum indicates that the Veteran's diabetes mellitus was well-controlled on medication.  However, Dr. Birnbaum opined that the Veteran was totally disabled due to the combined impact of his multiple disabilities.  

A March 2011 letter from Dr. Birnbaum reports that the Veteran presented with peripheral neuropathy as a result of his type II diabetes.  

VA and private treatment records spanning January 2011 to August 2014 document the Veteran's ongoing treatment for diabetes mellitus through a restricted diet and medication, including daily insulin injections.  Additionally, the Veteran reported exercise several times per week throughout the duration of this period, and denied hypoglycemic episodes.  In July 2012, the Veteran explicitly denied hypoglycemia.  In June 2013, the Veteran's diabetes was assessed as not well-controlled.  In September 2013, the Veteran's diabetes was assessed as well-controlled.  

The Veteran underwent VA examination in April 2012 and was diagnosed with diabetes mellitus, type II, at that time.  The Veteran's treatment plan included a restricted diet, oral hypoglycemic agents, and a prescribed daily insulin injection.  However, the Veteran's diabetes did not require regulation of activities.  Accompanying treatment notes reported as follows: less than two visits to a medical provider per month for episodes of ketoacidosis or hypoglycemic reactions; no episodes requiring hospitalizations in the previous 12 months; no progressive and unintentional weight loss; and no progressive loss of strength.  However, recognized complications included diabetic peripheral neuropathy, diabetic retinopathy, and erectile dysfunction.  In light of the above, the examiner opined that the Veteran's diabetes did not impact his ability to work.  

In a February 2013 lay statement, the Veteran reported that his diabetes had worsened to the point where his feet felt like he was "walking on pins and needles."  
The Veteran underwent VA examination in August 2014 and was diagnosed with diabetes mellitus, type II, at that time.  The Veteran's reported treatment plan included a restricted diet, Januvia once per day, and more than one insulin injection per day.  However, the Veteran's diabetes did not require the regulation of daily activities.  Further, the Veteran's disability required less than two visits to a medical provider per month for episodes of ketoacidosis or hypoglycemic reactions, and no episodes requiring hospitalizations in the prior 12 months.  No unintentional weight loss or loss of strength attributable to diabetes was reported at that time.  However, diabetic peripheral neuropathy was noted as a recognized complication.  As such, the examiner opined that the Veteran's disability impacted his employability, as the Veteran had difficulty controlling his blood sugar, despite the ongoing use of medication.  As a result, the Veteran may experience constitutional symptoms including feeling weak, tired, and slow mental acuity.  

VA and private treatment records spanning September 2014 to July 2015 indicate the Veteran's ongoing treatment for diabetes mellitus.  In January 2015, the Veteran reported no recent hypoglycemic episodes.  

In assessing the above, the Board does not find that a disability rating in excess of 20 percent is warranted for the Veteran's diabetes mellitus at any time during the rating period on appeal.  In reaching this conclusion, the Board reiterates that diabetes that does not meet the schedular criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level.  As such, the Veteran may only be awarded an increased disability rating upon evidence that his diabetes required treatment with insulin, restricted diet, and regulation of activities.

The evidence of record clearly establishes that the Veteran's diabetes required treatment with insulin and a restricted diet throughout the rating period on appeal.  However, at no time was the Veteran ordered to avoid strenuous occupational and recreational activities by a qualified medical professional.  See Camacho, 21 Vet. App. at 363-364.  Instead, VA treatment providers repeatedly indicated that the Veteran's disability did not mandate the regulation of such activities.  Accordingly, the Veteran completed weekly exercise routines during the duration of the rating period on appeal, and did not report regulation of his recreational activities at any time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

To that end, the Board acknowledges two September 2007 treatment letters from Dr. Birnbaum which indicate that the Veteran's diabetes caused decreased energy, which in turn restricted his physical movement.  However, the Board draws a distinction between the incidental impact of the Veteran's diabetes in producing decreased energy, and the requirement of the diagnostic criteria that a veteran's regulation of activities must be based on the findings of a medical professional.  As no treatment provider, including Dr. Birnbaum, has enforced the regulation of activities as a treatment method in this case, the Board finds that an increased rating is not warranted at this time.  

Diagnostic Code 7913 also allows for the separate evaluation of complications of diabetes mellitus, so long as those complications are of such a severity to warrant a compensable rating under the appropriate diagnostic code.

The Board notes that the evidence of record identifies several additional conditions as related to the Veteran's diabetes, including diabetic peripheral neuropathy, erectile dysfunction, retinopathy, and hypertension.  However, the Veteran is service-connected for diabetic peripheral neuropathy of the right and left feet and hypertension.  The Veteran has not appealed his evaluations for these disabilities, and their symptoms are therefore beyond the scope of this appeal. 


The Board has considered whether a separate evaluation for erectile dysfunction should be granted.  The rating schedule does not provide a diagnostic code for rating erectile dysfunction in itself.  Instead, such impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ in 38 U.S.C. § 1114 (k).  The Veteran is currently in receipt of special monthly compensation for loss of use of a creative organ.  38 U.S.C.A. 
§ 1114 (k); 38 C.F.R. § 3.350 (a).  A separate compensable rating may only be assigned for erectile dysfunction if there is associated pathology that is compensable under the rating schedule.  38 C.F.R. § 4.115, Diagnostic Code 7522 specifies that in order for erectile dysfunction to be compensated, it must associated with a deformity of the penis.  The evidence of record reflects that the Veteran's penis is not deformed, and he does not contend otherwise.  Accordingly, a separate compensable rating for erectile dysfunction is not warranted. 

A separate compensable rating is also not warranted for retinopathy.  The Board notes that while the record shows that the Veteran has been diagnosed with retinopathy at times, in other instances it was specifically ruled out.  In any case, assuming that he currently has diabetic retinopathy, there is no indication that it has resulted in impairment of vision or episodic incapacity.  See 38 C.F.R. § 4.84a, Diagnostic Code 6006.  Rather, any blurry vision was attributed to cataracts.  Thus, a separate compensable rating is not warranted for retinopathy.  

Therefore, the Board primarily considered the Veteran's erectile dysfunction and retinopathy as related to his diabetes in assessing whether an increased rating was warranted in this case.  However, the existence of said conditions does not give rise to an increased rating per the diagnostic criteria for diabetes mellitus.  Further, the Board notes that a separate evaluation is not warranted for either condition, as their related symptomatology do not warrant a compensable disability rating per the applicable diagnostic criteria.  See 38 C.F.R. §§ 38 C.F.R. §§ 4.79, 4.115b, Diagnostic Codes 6006, 7522.  

Accordingly, the Board finds that an increased rating is not warranted at this time.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his diabetes.  Thun v. Peake, 22 Vet App 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Id. at 115.  If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits of the Director of Compensation Service. 38 C.F.R. 
§ 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate.  The Veteran's primary symptom during the rating period on appeal included high blood sugar requiring daily insulin treatments and a restricted diet.  Said symptom has been properly accounted for, and the criteria for the assigned disability ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatology.  As such, the schedular evaluation is adequate, and no referral is required.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, service connection is additionally in effect for the following disabilities: (1) Posttraumatic stress disorder; (2) lumbar degenerative disc disease; (3) benign prostatic hyperplasia; (4) status post excision of exostosis right hallux and resection left fifth toe proximal pip joint; (5) radiculopathy of the right lower extremity; (6) radiculopathy of the left lower extremity; 
(7) gastroesophageal reflux disease; (8) diabetic peripheral neuropathy of the right foot (from April 20, 2009 to October 14, 2015); (9) diabetic peripheral neuropathy of the left foot (from April 20, 2009 to October 14, 2015); and (10) hypertension.

In this case, the evidence of record does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his diabetes mellitus, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.










	(CONTINUED ON NEXT PAGE)


ORDER

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 20 percent for diabetes mellitus, to include erectile dysfunction, retinopathy of the right eye, and hypertension, is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


